Oo wo NI HR A BP W NH

mo NO NP NO NO K— KF | FF PES ES El
NReRBRBRK FSF Cae RW aAanDHRonHeE S

ro
Co

Case 3:20-cv-01552-AJB-MSB Document 3 Filed 08/12/20 PagelD.25 Page 1 of 3

Michelle LaPena (SBN 201018)
Robert A. Rosette (SBN 224437)
Lucas T. Christian (SBN 320014)
Simon W. Gertler (SBN 326613)
ROSETTE, LLP

1415 L Street, Suite 450
Sacramento, CA 95814

Telephone: (916) 353-1084
Facsimile: (916) 353-1085
borderwalllitigation@rosettelaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

LA POSTA BAND OF DIEGUENO Case No.: 3:20-cv-01552-AJB-MSB
MISSION INDIANS OF THE LA

POSTA RESERVATION ON BEHALF
OF ITSELF AND ON BEHALF OF ITS | NOTICE OF RELATED CASES
MEMBERS AS PARENS PATRIAE

Plaintiffs, Hearing date:
v Time:
DONALD J. TRUMP, PRESIDENT OF | Judge:
THE UNITED STATES, IN HIS
OFFICIAL CAPACITY; MARK T.
ESPER, U.S. SECRETARY OF
DEFENSE, IN HIS OFFICIAL
CAPACITY; CHAD F. WOLF,
ACTING U.S. SECRETARY OF
HOMELAND SECURITY, IN HIS
OFFICIAL CAPACITY; AND
LIEUTENANT GENERAL TODD T.
SEMONITE, COMMANDING
GENERAL OF THE U.S. ARMY
CORPS OF ENGINEERS, IN HIS
OFFICIAL CAPACITY,

Defendants

 

 

 

 

1
NOTICE OF RELATED CASES CASE NO.: 3:20-cv-01552-AJB-MSB

 
0 oN DH A F&F W NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
23
26
27

28

 

 

Case 3:20-cv-01552-AJB-MSB Document 3 Filed 08/12/20 PagelD.26 Page 2 of 3

NOTICE OF RELATED CASE
Plaintiffs file this notice of related case pursuant to Civil Rule 40.1(f). This case is

related to Center for Biological Diversity v. U.S. Dept. Of Homeland Security, Case No.
3:17-cv-01215-GPC-WVG, which was filed in this District on June 15, 2017; second
amended complaint filed on September 9, 2017. The matter was consolidated with two
other related cases: Defenders of Wildlife v. Duke, Case No. 17-cv-01873-GPC-WVG (S.D.
Cal. filed September 14, 2017) and The People of the State of California v. United States
of America, Case No, 17-cv-01911-GPC-WVG (S.D. Cal filed September 20, 2017)
(consolidated cases called “In Re: Border Infrastructure Environmental Litigation”). In In
Re: Border Infrastructure Environmental Litigation, the plaintiffs alleged harm associated
with construction of a U.S.-Mexico border wall near San Diego, California. The case
alleged violations of section 102 of the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996, as amended (“IIRIRA”), the U.S. Constitution, the
Administrative Procedures Act, and various environmental laws. In Re: Border
Infrastructure Environmental Litigation was assigned to Judge Gonzalo P. Curiel.

The current case involves the same defendants and many of the same questions of
law, e.g., violations of ITRIRA, the U.S. Constitution, and the Administrative Procedures
Act arising from Defendants’ actions related to the U.S.-Mexico border wall. Given
Judge Curiel’s familiarity with the claims concerning the Defendnats’ border wall

activities from his presiding over In Re: Border Infrastructure Environmental Litigation,

2
NOTICE OF RELATED CASES CASE NO.: 3:20-cv-01552-AJB-MSB

 
eo won BA nA FB WwW VY

NN NO NY NY NY HN KR RR RP Re Be BE BE Re
NRRR BBP SFioOerWA AAR OHA S

RO
oo

 

 

Case 3:20-cv-01552-AJB-MSB Document 3 Filed 08/12/20 PagelD.27 Page 3 of 3

plaintiffs believe that assignment to Judge Curiel would conserve judicial resources and

provide other economies.

DATED: August 12, 2020

Respectfully submitted.

WW cheb Aatena

Michelle LaPena (SBN 201018)
Robert A. Rosette (SBN 224437)
Simon W. Gertler (SBN 326613)
ROSETTE, LLP

1415 L Street, Suite 450
Sacramento, CA 95814
Telephone: (916) 353-1084
Facsimile: (916) 353-1085

NOTICE OF RELATED CASES CASE NO.: 3:20-cv-01552-AJB-MSB

3

 
